In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                     No. 12-277V
                               (E-Filed: April 8, 2014)

*************************
GRETA LOWTHER,             *                      UNPUBLISHED
                           *
               Petitioner, *                      Stipulation; Tdap Vaccine;
                           *                      Guillain-Barré Syndrome
v.                         *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
*************************

Anne Carrion Toale, Sarasota, FL, for Petitioner
Gordon Shemin, Washington, DC, for Respondent


                              UNPUBLISHED DECISION 1

       On April 8, 2014, Respondent filed a joint stipulation concerning the petition for
compensation filed by Greta Lowther (Petitioner) on May 2, 2012. In her petition,
Petitioner alleged that the Tetanus, Diphtheria and Pertussis (Tdap) vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on October 17, 2011, caused her to develop Guillain-Barré Syndrome (GBS).
Petitioner represents that she experienced the residual effects of this injury for more than
six months and there has been no prior award or settlement of a civil action for damages

1
       Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this order on the United
States Court of Federal Claims website, in accordance with the E-Government Act of
2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or
(2) that includes medical files or similar files, the disclosure of which would constitute a
clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire”
order will be available to the public. Id.
on behalf as a result of Ms. Lowther’s alleged vaccine-related injury or death. Stipulation
at ¶¶ 2, 4, 5.

       Respondent denies that the Tdap vaccine caused Ms. Lowther to suffer GBS or
any other injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

8.      a.    A lump sum of $66,633.55, which represents reimbursement of a State
              of Vermont Medicaid lien, in the form of a check payable jointly to
              Petitioner and

                     DVHA
                     HP-Financial Services
                     P.O. Box 1645
                     Williston, VT 05495

        Petitioner agrees to endorse this payment to the State; and

        b.    A lump sum payment of $125,000.00 in the form of a check
              payable to Petitioner. This amount represents compensation for all
              remaining damages that would be available under 42 U.S.C. § 300aa-
              15(a).

Stipulation at ¶8.

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the
clerk is directed to enter judgment in case 12-277V according to this decision and the
attached stipulation. 2

        Any questions may be directed to my law clerk, Camille Collett, at (202) 357-
6361.

        IT IS SO ORDERED.
                                           s/Lisa Hamilton-Fieldman
                                           Lisa Hamilton-Fieldman
                                           Special Master

2
       Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of
Federal Claims judge.